Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT

                                     No. 04-19-00757-CV

                FEDEX CORPORATION and FedEx Corporate Services, Inc.,
                                Appellants

                                               v.

   Michelle CONTRERAS, Individually and as Representative of the Estate of Christopher
   Talamantez, II, Deceased; Krystal Saldana as Next Friend of C.M.T., II and J.T., Minors;
   Victoria Campos as Next Friend of D.C., a Minor; Christopher Talamantez, Sr.; Aurelio
 Fernando Perez, Individually and as Representative of the Estate of Christian Adam Vasquez,
   Deceased; and Alexis Sanchez, Individually, as Representative of the Estate of Christian
                 Vasquez, Deceased and as Next Friend of C.V., Jr., a Minor,
                                         Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-22752
                        Honorable Mary Lou Alvarez, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order denying the
special appearances of appellants FedEx Corporation and FedEx Corporate Services, Inc. is
REVERSED. We RENDER judgment dismissing the claims raised by appellees Michelle
Contreras, Individually and as Representative of the Estate of Christopher Talamantez, II,
Deceased; Krystal Saldana as Next Friend of C.M.T., II and J.T., Minors; Victoria Campos as Next
Friend of D.C., a Minor; Christopher Talamantez, Sr.; Aurelio Fernando Perez, Individually and
as Representative of the Estate of Christian Adam Vasquez, Deceased; and Alexis Sanchez,
Individually, as Representative of the Estate of Christian Vasquez, Deceased and as Next Friend
of C.V., Jr., a Minor against FedEx Corporation and FedEx Corporate Services, Inc. for lack of
personal jurisdiction. We ORDER appellees to pay the costs of this appeal.

       SIGNED August 19, 2020.


                                                _____________________________
                                                Beth Watkins, Justice